Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Mark Knedeisen on July 12, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Amendment of claim 30 and claim 32
30. (Currently Amended) A computer system comprising:
a set of one or more processor cores; and
computer memory in communication with the set of processor cores, wherein the computer memory stores software that when executed by the set of processor cores, causes the set of processor cores to train [[a]] an encoder network of an autoencoder by performing steps that comprise:
training the encoder network to output, subject to one or more constraints, parameters for parametric probability distributions of sample random variables from input data, wherein:
the parameters comprise measures of central tendency for latent variables for the parametric probability distributions and measures of dispersion for the latent variables; 
the latent variables for the parametric probability distributions are subject to the one or more constraints; and
the one or more constraints comprise a first constraint that constrains a ratio of (i) a measure of a magnitude of a vector of the measures of central tendency to (ii) a measure of a magnitude of a vector of the measures of dispersion, such that the measure of the magnitude of the vector of the measures of central tendency cannot grow arbitrarily large relative to a measure of a magnitude of a vector of the measures of dispersion.
32. (Currently Amended)      A method comprising training, with a computer system comprising one or more processor cores, [[a]] an encoder network of an autoencoder, wherein training the encoder network comprises:
training the autoencoder network to output, subject to one or more constraints, parameters for parametric probability distributions of sample random variables from input data, wherein:
the parameters comprise measures of central tendency for latent variables for the parametric probability distributions and measures of dispersion for the latent variables; and
the one or more constraints comprise a first constraint that constrains a ratio of (i) a measure of a magnitude of a vector of the measures of central tendency to (ii) a measure of a magnitude of a vector of the measures of dispersion, such that the measure of the magnitude of the vector of the measures of central tendency cannot grow arbitrarily large relative to a measure of a magnitude of a vector of the measures of dispersion.


				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 5, 7-9, 11-15, 19-20 and 26-37 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 30 and 32 describing training an encoder of an autoencoder to output parameters with constraints that constrains at least the ratio of the trend and dispersion such that the measure of the magnitude of the vector of the measures of central tendency cannot grow arbitrarily large relative to a measure of a magnitude of a vector of the measures of dispersion. Reference Higgins teaches a disentangled variational autoencoder by optimizing the marginal likelihood of observations over inferred latent factors subject to constraints on the KL measure with the unit Gaussian prior. The reference on multivariate normal distribution teaches the KL divergence comprising the ratio of magnitude of mean and variance in vector representation. However, combination of the references fails to expressly teach the above subject matter. Dependent claims are allowed for at least the same reason.

Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124